Citation Nr: 0702872	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969, from September 1969 to September 1972, and from 
March 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran failed to appear for a hearing scheduled at the 
RO in January 2006 before a Veterans Law Judge and did not 
request that the hearing be rescheduled.  As such, the Board 
is of the opinion that all due process requirements were met 
regarding the veteran's hearing request.

In a December 2006 written statement, the veteran's service 
representative raised a claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  The matter of the veteran's entitlement 
to a TDIU is referred to the RO for further development and 
adjudication.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by serious, but not severe, 
symptomatology, with daily intrusive, distressing 
recollections of combat-related events, irritability and 
angry outbursts, social isolation, difficulty with 
relationships, difficulties with hypervigilance, and 
depression.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the appellant's 
claim for an increased rating in excess of 50 percent for his 
service-connected PTSD is being denied, no disability rating 
or effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a May 2003 letter, issued prior to the January 2004 rating 
decision, and in February 2004 and January 2005 letters, the 
RO informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Further, in the January 2004 
rating action, appellant was instructed what the bases for 
the assigned rating was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the January 2004 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the July 2004 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that, in support of his claim, the veteran 
was afforded two VA examinations.  The Board recognizes the 
concern raised by the veteran's representative (in a March 
2004 written statement) regarding the adequacy of his June 
2003 VA examination and the March 2005 VA examination 
(discussed in the December 2006 written statement).  The 
Board would note that an ideal medical evaluation provides a 
history of the veteran's disabilities, a recitation of the 
complaints, and objective clinical findings sufficient to 
evaluate veteran according to the approved schedular of 
criteria for rating a disability.  In this regard, and even 
though the June 2003 VA examination report reflects that the 
veteran's claims file was unavailable for the examiner's 
review, the Board finds that the June 2003 and March 2005 VA 
examinations afforded the veteran contains these elements and 
reference to Global Assessment of Functioning (GAF) scores 
for psychiatric disability, with an explanation of what the 
scores mean, and are adequate for consideration in this 
appeal.  The Board is satisfied that all necessary 
development has been completed.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In an April 1996 rating decision, the RO granted the 
veteran's claim for service connection for PTSD that was 
awarded a 50 percent disability evaluation.

In April 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD.  In 
conjunction with his claim, VA and non-VA medical records and 
examination reports, dated from 1996 to 2005 and some 
duplicative of those previously submitted, were added to the 
claims file.

Jersey City Vet Center records, dated from July 1996 to 
February 2004, indicate that the veteran received counseling 
from 1996 to 2000 and from 2003 to 2004.

In an October 1996 clinical functional capacity psychosocial 
assessment for the Division of Disability Determination 
Service in New Jersey, L.A., MSW, MSWAC, a social worker at 
the Jersey City Vet Center, noted the veteran's complaints of 
sleep difficulty, depression, paranoia, intrusive thoughts, 
and reliving combat-related events.  The veteran currently 
attended PTSD and alcohol after-care group therapy session.  
His insight was limited and, in the past, he was noted to 
experience olfactory and visceral hallucinations.  He was a 
loner with attachment issues.  Mr. L.A. found it hard to view 
the veteran as employable and speculated that there may be a 
neurological component that impeded him.  PTSD was diagnosed.

VA outpatient records, dated from October 1999 to April 2000, 
reflect that the veteran's PTSD was treated with individual 
and group psychotherapy.  He was noted to be dysthymic during 
that time. 

In October 2002, the veteran was seen for initial substance 
abuse screening assessment at a VA outpatient clinic.  

The Vet Center records, dated from March 2003 to February 
2004, indicate that in March 2003, the veteran telephoned 
regarding attending a group session.  It was noted that he 
sounded very depressed and was having financial difficulties 
and marital problems.  His wife was very ill.  The veteran 
had major difficulty with stress, depression, feelings of 
being hypervigilant, and flashbacks.

In May 2003, the veteran and his wife visited the Vet Center 
and said they relocated to the area.  He said he worked for a 
security company, wanted to return to the Dually Diagnosed 
group meeting, and wanted to resume meeting with Mr. L.A.  It 
was noted that the veteran appeared preoccupied and had 
difficulty articulating.  His dress appeared to be somewhat 
out of place.  His wife addressed many questions and spoke 
for the veteran.  The next day, the veteran attended a group 
meeting led a psychologist at the Vet Center.  It was noted 
that he appeared in a down mood with concentration and memory 
problems.  

A June 2003 Vet Center record indicates that the veteran came 
from work, was very neat and well groomed, and was oriented.  
He continued to attend the group sessions.

In June 2003, the veteran, who was 60 years old, underwent VA 
psychiatric examination.  According to the examination, the 
veteran's claims file was unavailable for review by the 
examiner who noted, under "psychiatric history", that the 
veteran had not gotten treatment for PTSD in the past.  The 
veteran subjectively complained of nightmares and flashbacks, 
said he was hypervigilant, and startled at loud noises.  He 
had these symptoms three or four times a week that were of 
moderate intensity, and he had them for many years.  The 
veteran worked as a security guard and was generally able to 
do his job.  He had an eighth grade education, was married 
for 15 years, and had stepchildren.  He said his relationship 
with his family was good and he was close to his sister. 

On examination, the veteran was casually dressed.  He was 
cooperative with a neutral mood.  His affect was blunted and 
his speech was normal.  There were no perceptual problems.  
His thought processes and thought content were normal.  There 
was no suicidal or homicidal ideation.  He was oriented.  
Insight and judgment were fair as was impulse control.  It 
was noted that the veteran worked full time and mainly 
socialized with his family and a few friends.  The VA 
examiner noted that the veteran had symptoms of PTSD, was 
able to work, and had a limited social network.  A GAF score 
of 55 was assigned, denoting moderate symptoms.

In July 2003, the veteran met with the Vet Center 
psychologist for an unscheduled session.  The veteran was 
agitated about not receiving a decision regarding his claim 
for an increased rating for his PTSD.  He was nervous about 
pending medical test results regarding a lung disorder.  He 
lost extreme amounts of weight and was described as very thin 
and bony.  His skin pigment was white as a ghost with dark 
circles under his eyes.  He appeared not to have slept in 
weeks.  He continued to drink three or four cans of beer a 
night and refused substance abuse treatment.  It was noted 
that he was a functional alcoholic in denial.  He worked 
seven days a week as a security guard and had no support from 
family members.  It was noted that the veteran became 
confused at times with impaired concentration.  His short 
term memory was not good and his long term memory was 
returning and haunting him nightly, with combat-related 
flashbacks.  He said he was unable to be around many people 
and was unable to handle authority figures telling him what 
to do, so he worked as a security guard.  The veteran was 
very sad and felt there was really no future for him.  Mostly 
he was in a very depressed mood and had very little self 
esteem.  He was oriented.  

During August 2003, the veteran was not regularly attending 
the Vet Center group sessions and an alcohol use problem was 
noted.  Subsequent records reflect that he attended group 
sessions later in the month.  A September 2003 record 
indicates that the veteran attended the group session, was in 
a down mood, and was withdrawn and quiet.  He was neat, well-
groomed, and oriented.  He had no problem with communication, 
concentration, or memory.  He functioned well in the group 
environment.

A September 2003 VA outpatient record indicates that the 
veteran was well nourished and well groomed. 

In November 2003, the Vet Center psychologist met with the 
veteran who complained of combat-related sleep difficulty and 
flashbacks.  It was noted that the veteran was very confused 
and had major difficulty communicating an understanding.  He 
worked seven days a week, at night, as a security guard.  He 
felt as if he was on patrol and guarding the perimeter.  He 
had anxiety breaks and panic attacks at work.  At times, he 
thought the enemy was trying to get into his perimeter.  He 
was suffering from major depression, extremely low self-
esteem, flashbacks, and dreams.  He did not function well in 
social environments and worked long hours alone at night so 
he did not have to be around people.  He had sleep 
difficulty.  The veteran was noted to be very thin and had 
major hygiene problems.  He became very agitated quickly and 
could become violent if confronted by anyone challenging his 
point of view.  He was not neat or well groomed.  His long 
term memory was sharper and his short term memory was 
worsening with age.  The psychologist said he saw the veteran 
since 1995, and opined that the veteran was decompensating 
over the last eight years during which his PTSD worsened.  
The veteran was oriented.  When seen in December 2003, the 
veteran was described as neat, well groomed, and oriented.  
He participated well in the group and had no problem with 
communication and concentration.

In a February 2004 written statement, the veteran reported 
that he was "engaged in therapy at the Jersey City Vet 
Center for many years" and also received private counseling 
for PTSD.  

In the March 2004 notice of disagreement, the veteran's 
representative complained about the brevity of the veteran's 
recent VA psychiatric examination  

According to the Vet Center records, dated during early 2004, 
the veteran attended individual and group sessions led by Mr. 
L.A., the social worker.  A May 2004 note indicates they 
talked by telephone and the veteran sounded preoccupied, more 
in control of his emotions, and less impulsive. 

In his July 2004 substantive appeal, the veteran argued that 
the clinical evidence used to make a decision in his claim 
was "not inclusive" and did not consider the Vet Center 
records.  He said his present diagnosis and prognosis were 
not considered in the decision.

During his October 2004 personal hearing at the RO, the 
veteran said he worked and cared for his sick wife, who had a 
brain tumor, epilepsy, and other illnesses.  She was his 
third wife and they were married 16 years.  He said they 
bickered and fought constantly.  He had an aversion to 
Vietnamese people and angered easily.  He was very nervous.  
He worked as a night security guard, four or five nights a 
week.  He complained of a startle reaction and said when he 
heard a noise he looked for his weapon.  He had no friends, 
although his stepson occasionally came to the house.  The 
veteran said that Mr. L.A., at the Vet Center, was trying to 
get him back into treatment.  The veteran denied ever having 
suicidal ideas and reported one homicidal ideation, after 
kids threw a firecracker at his hand (see transcript at page 
9).  He said he had lots of stress from PTSD, caring for his 
ill wife, working and paying bills, managing the household on 
his salary, and having limited insurance reimbursement for 
his wife's doctors' visits.  He said he was last at the Vet 
Center in April 2004 when the group session ended for the 
summer.  

In a January 2005 Clinical/PTSD Assessment, L.A., the Vet 
Center social worker, said the veteran was engaged in the Vet 
Center PTSD treatment and after care program for ten years.  
In 2004, the veteran returned to the area and continued with 
follow up services via telephone while awaiting further 
therapy.  It was noted that the veteran had deep seated 
survivor's guilt and intrusive combat-related images.  He had 
combat-related sleep difficulty, flashbacks and feelings of 
grief, loss, and being a failed medic.  It was noted that the 
veteran lived in the past and currently cared for an ailing 
wife.  He did not interact with others.  His social skills 
were embryonic and incipient and he found solace in isolation 
and being alienated.  Mr. L.A. recommended that the veteran 
try pharmacotherapy at the VA medical facility, but the 
veteran resisted.  The veteran had suicidal ruminations.  He 
did not appear to be a goal directed thinker and showed low 
self-esteem.  He had flashbacks and specific hallucinations 
with almost identifiable voices, and was now beginning to 
link or associate certain voices with various names.  He had 
volatile anger outburst and sleep disturbance and became 
paranoid very easily.  The veteran did not trust many people, 
including VA physicians, and disclosed more to Mr. L.A. than 
to his VA physicians.  Mr. L.A. said the veteran fell well 
within the criteria for unemployability.  Severe and chronic 
PTSD was diagnosed, with recurrent distressing dreams and 
intrusive recollections, persistent avoidant behavior, 
exaggerated startle response, sleep disruption, and severe 
depression.  

In March 2005 the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran had not received any psychiatric 
treatment in the past and had no history of suicidal behavior 
or violent behavior.  The veteran complained of nightmares 
and flashbacks, hypervigilance, easy startle reflex, poor 
sleep, irritability, jumpiness, depression, frequent 
arguments, and isolativeness.  He had these symptoms ever 
since he returned (from Vietnam, apparently).  The symptoms 
seemed to be moderate in nature and the veteran had them most 
days.  He said he tried to keep busy in order to avoid the 
symptoms.  He worked as a security guard and was able to do 
the job.  He got along with his co-workers and he did not 
report losing any time from work.  He was married for 16 
years, had four stepchildren and said the daughters lived far 
away and he did not talk with them much.  He kept in touch 
with his brother once a month and occasionally talked with 
his sister.  His relationship with his wife was strained 
because of frequent arguments.  He drank three to four 
bottles of beer daily.

On examination, the veteran was dressed casually.  He was 
cooperative, his mood was neutral, and his affect was 
blunted.  His speech was sparse.  There were no appreciable 
problems.  Thought process and thought content were normal.  
There was no suicidal or homicidal ideation.  The veteran was 
oriented and his insight and judgment were fair.  Impulse 
control was fair.  The veteran denied recent stressful life 
events.  He worked full time and spent his free time watching 
television.  He cared for his wife who had a brain tumor.  He 
mainly socialized with some coworkers and he was able to care 
for his activities of daily life.  In summary, the VA 
examiner said that the veteran had symptoms of PTSD and was 
able to work, but had some problems with his relationships.  
PTSD was diagnosed and a GAF score of 50 was assigned, 
denoting moderate problems.  

Further, the VA examiner commented that the veteran did not 
show any impaired thought process or communication.  He did 
not have delusions and hallucinations.  The veteran's eye 
contact was fair and he interacted appropriately.  He did not 
have suicidal or homicidal thoughts and was able to maintain 
reasonably good personal hygiene.  He was oriented and did 
not report any memory loss or obsessive or ritualistic 
behavior.  His speech was normal.  He did not report any 
panic attacks.  He had symptoms of anxiety and depression 
that caused him to be argumentative with his wife and did not 
seem to have affected his work.  His impulse control was 
fair.  The veteran had nearly daily sleep impairment that 
made him tired and he argued with his wife nearly every day.  
His alcohol use did not seem to have affected his work 
performance or relationships.  He did not exhibit any 
somatoform disorders or personality disorders.


III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, DC 9411.

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court as an indicator of mental health 
on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule which in turn is based upon average 
impairment of earning capacity.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his anxiety disorder.  Id at 182.  See also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).

Upon review of the objective medical evidence of record, the 
Board is of the opinion that an evaluation in excess of 50 
percent is not warranted.  The competent evidence of record 
indicates that the veteran's insight and judgment were fair.  
Although 55 is the highest GAF score he has received, his 
thought process has consistently been noted to be normal.  
There is no evidence that his speech is illogical, obscure, 
or irrelevant, or that he goes through any obsessive rituals.

Examiners have noted the veteran's depressed mood, occasional 
suicidal ideation, but without intent, and anger; and, while 
his impulse control is considered fair, there is no evidence 
of violent behavior or that he is otherwise unable to 
function appropriately.  The Board does not find, and the 
veteran has not contended, that he experiences spatial 
disorientation.  There is no current indication that the 
veteran is neglectful of his personal appearance and, in 
2005, the VA examiner commented that the veteran was able to 
maintain reasonably good personal hygiene.  While the veteran 
reports isolative behavior and difficulty maintaining 
relationships, the Board notes that he is married to his 
present wife for over 16 years, and tends to her, although he 
also said they argued daily.  Thus, the Board concludes that 
the veteran's service-connected PTSD would not be 
appropriately rated as 70 percent disabling under the current 
rating criteria.

While, in January 2005, Mr. L.A., the Vet Center social 
worker, described chronic and severe effects on the veteran's 
work and relationships because of the PTSD symptoms, it was 
noted that the veteran managed to work with difficulty.  
Although the veteran apparently reported having suicidal 
ruminations, there is no report in the record of any suicidal 
attempt and, at his October 2004 hearing, the veteran 
expressly denied having suicidal ideations.  Mr. L.A.'s 
recommendation that the veteran seek pharmacotherapy was 
resisted by the veteran.  It was also noted that the veteran 
had trust issues and disclosed more to Mr. L.A. than to the 
VA physicians.  Mr. L.A. said the veteran fell well within 
the criteria for unemployability.  

Nevertheless, in March 2005, the VA examiner reported that 
the veteran was working, was oriented, and had fair insight, 
judgment and impulse control, with no appreciable problems.  
Similar findings were noted in the June 2003 VA examination 
report, that described the veteran's casual appearance and 
that he was oriented, with a blunted affect, normal speech, 
and normal thought processes and content.  At that time, the 
veteran denied having suicidal or homicidal ideations.  Thus, 
the GAF score of 55 assigned at the time of the June 2003 VA 
examination, and the 50 assigned at the time of the March 
2005 VA examination, are consistent with the disability 
productive of reducing reliability and productivity, 
characteristic of pertinent disabiity criteria warranting no 
more than the currently assigned 50 percent rating.  

Furthermore, while in 2005, the VA examiner found the veteran 
to be moderately impaired, the veteran was described was 
casually attired.  He was cooperative.  His affect was 
blunted and his speech sparse.  He denied hallucinations or 
delusions, and was oriented.  He denied suicidal and 
homicidal ideation.  His insight and judgment were fair.  
While a GAF score of 50 was assigned, denoting moderate 
symptoms, the clinical findings are consistent with the 
currently assigned 50 percent rating.

Moreover, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
The recent March 2005 VA examination does not reflect 
symptoms inconsistent with a 50 percent disability evaluation 
and described the veteran as moderately impaired.  The 
objective medical evidence further demonstrates that the 
veteran reported irritability, depression, sleep difficulty, 
nightmares and daily intrusive thoughts, and was socially 
isolated.  The VA examiner noted that the veteran was 
moderately impaired and commented that the veteran did not 
show any impaired thought process or communication nor did 
the veteran have delusions and hallucinations.  The veteran 
was oriented and able to maintain reasonably good personal 
hygiene.  He did not report any memory loss, obsessive or 
ritualistic behavior and his speech was normal.  He did not 
report panic attacks.  He had symptoms of depression and 
anxiety that caused him to be argumentative with his wife but 
did not seem to have affected his work.  His impulse control 
was fair.  He had sleep impairment that made him tired.  His 
alcohol use did not seem to have affected his work 
performance or relationships and he did not exhibit any 
somatoform disorders or personality disorders.

As noted above, and as the veteran testified, his PTSD 
symptoms appear to fluctuate.  He reported anxiety and sleep 
difficulty and said he had a severe temper, but managed to 
maintain consistent employment.  He was cared for his sick 
wife to whom he was married for 16 years and with whom he 
bickered.  He said his stepson visited sometimes.

The Board appreciates the January 2005 assessment provided by 
L.A., the Vet Center social worker.  However, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  But, we are mindful that we cannot 
make our own independent medical determinations, and that we 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

Here, the Board recognizes the favorable opinion of the 
veteran's social worker expressing his belief that the 
veteran met the criteria for unemployability apparently due 
to his service-connected PTSD.  However, the Board gives 
greater weight to the opinions of the veteran's VA examiner 
in June 2003 and March 2005, who concluded that the veteran's 
PTSD caused moderate impairment and noted that the veteran 
was working.  First, the 2005 VA examiner reviewed the 
veteran's claims folder and accurately reported that the 
veteran did not receive psychiatric treatment, contrary to 
the veteran's representative assertion in the December 2006 
written statement.  As detailed above, the veteran treated 
his service-connected disorder with outpatient counseling at 
the Vet Center that is not psychiatric treatment.  There is 
no indication that the veteran's social worker reviewed the 
claims folder; therefore his opinion is considered less 
informed.  Second, the VA examiner is a trained physician 
with expertise in psychiatric disorders while Mr. L.A. is a 
social worker, albeit one with expertise in PTSD.  In fact, 
Mr. L.A. noted the veteran's distrust of VA physicians and 
express resistance to treating his psychiatric disorder with 
prescribed medication.

The Board notes that, in his written and oral statements in 
support of his claim, the veteran argued that consideration 
was not given to his diagnosis and prognosis, and he has 
submitted numerous copies of his 1996 private treatment 
records.  However, there is no question as to the veteran's 
diagnosed disability.  Here, the Board's primary concern is 
with the present level of his service-connected PTSD 
disability, from the time he filed his current claim in 2003.  
See Francisco v. Brown, supra.

The collective objective findings of the 2003 and 2005 VA 
examinations, and other medical evidence including that from 
the Jersey City Vet Center, to include essentially normal 
speech and that the veteran was oriented, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.  Given the 
foregoing observations, the Board finds that, 
under the above-cited criteria, the preponderance of the 
evidence is against a rating in excess of 50 percent for 
PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, DC 9411.


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


